     Calvin R.X. Dunlap
 1   Nevada Bar No. 2111
     Monique Laxalt
 2   Nevada Bar No. 1969
     DUNLAP AND LAXALT
 3   537 Ralston Street
     Reno, NV 89503
 4   Tel: (775) 323-7790
 5
     Joshua D. Wolson (pro hac vice)
 6   Linda Dale Hoffa (pro hac vice)
     Claire Blewitt (pro hac vice)
 7   DILWORTH PAXSON LLP
     1500 Market Street, Suite 500E
 8   Philadelphia, PA 19102
     Attorneys for Defendant/Counterclaimant Chartwell
 9   Advisory Group, Ltd.
10                             UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12
     CHARTWELL ADVISORY GROUP, LTD.                      CASE NO.: 3:15-cv-00441-MMD-CBC
13
                           Plaintiff,
14
     vs.
15                                        STIPULATION OF DISMISSAL
     CAESARS ENTERTAINMENT OPERATING CO., WITH PREJUDICE
16   INC., et al.
17                         Defendant.
18
     CAESARS ENTERTAINMENT
19   OPERATING COMPANY, INC., et al,
20                        Plaintiffs,
21
     v.
22
     CHARTWELL ADVISORY GROUP, LTD.,
23
                          Defendant.
24
25
26
27
28


     120464877_1
 1
            Pursuant to Federal Rule of Civil Procedure 41(a), Defendant/Counterclaimant Chartwell
 2
     Advisory Group, Ltd. (“Chartwell”) and Counterclaim Defendant Caesars Entertainment
 3
     Operating Co., Inc. (“Caesars”) hereby stipulate to the dismissal of all claims between Chartwell
 4
     and Caesars (collectively, the “Parties”).
 5
            The Parties have fully resolved and settled for valuable consideration all disputes raised
 6
     in this matter between them, and each Party agrees to this Stipulation of Dismissal With
 7
     Prejudice. Each Party shall bear its own attorneys’ fees and costs of court.
 8
     DATED this 12th day of October, 2018.
 9
     DILWORTH PAXSON LLP                               DICKINSON WRIGHT PLLC
10
     /s/ Joshua D. Wolson                              /s/ Michael N. Feder
11
     Joshua D. Wolson, Esq. (pro hac vice)             Michael N. Feder, Esq. (Bar No. 7332)
12   1500 Market Street, Suite 3500E                   Joel Z. Schwarz. Esq. (Bar No. 9181)
     Philadelphia, PA 19102                            8363 West Sunset Road, Suite 200
13                                                     Las Vegas, Nevada 89113-2210
     Calvin R.X. Dunlap, Esq. (Bar No. 2111)           Attorneys    for    Caesar’s    Entertainment
14   Monique Laxalt, Esq., Bar No. 1969                Operating Company, Inc.
     DUNLAP & LAXALT
15   537 Ralston Street
     Reno, Nevada 89503
16
     Attorneys for Chartwell Advisory Group, Ltd.
17

18

19                                                ORDER

20          Based upon the Stipulation of the Parties, and good cause appearing therefore, IT IS

21   HEREBY ORDERED that this case shall be dismissed with prejudice.

22

23                                                    _______________________________________
                                                      UNITED STATES DISTRICT JUDGE
24
                                                      DATED: October 15, 2018
25

26

27
28
